DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.    Applicant’s amendment filed on 4/12/21 has been entered and made of record.
	Claims 6, 13 and 20 are canceled.
Claims 1-5, 7-12 and 14-19, are pending in the application.
Terminal Disclaimer
3.    The terminal disclaimer filed on 4/14/21 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S. Patent Number 10,416,859 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Arguments
4.    Applicant’s arguments filed on 4/12/21 have been fully considered. In response to applicant persuasive arguments (see page 11- 13 filed on 4/12/21) rejection of nonstatutory double patenting of claims (1, 8, 15 ), are withdrawn from rejection,  103 rejection with Courtney Hampson et al. (“A method for suggesting profile pictures based on social activity and photo quality,” Disclosure Number IP COM 000236531 D, May 01, 2014), in view of Jensen et al. (US Patent No. 9,444,990) of claims 1, 6 - 8, 14 and 15 are withdrawn from  rejection . Therefore, the rejection has been withdrawn and claims 1-5, 7-12 and 14-19, are allowed.
Response to Arguments
5. In response to applicant’s amendment and persuasive arguments, the rejection of the non statutory double patenting rejection of claims 1, 8 15, has been withdrawn. Furthermore, in response to applicant’s submission of a terminal disclaimer to overcome the non statutory double patenting rejection of claim 1, 8, 15, the double patenting rejection of claim 1, 8, 15, has been withdrawn.
Allowable Subject Matter
6.    The following is an examiner’s statement of reasons for allowance:
Claims 1-5, 7-12 and 14-19, are allowed and renumber as 1- 18
The terminal disclaimer filed on 4/14/21 disclaiming the terminal portion of any patent granted in this application, which would extend beyond the expiration date of U.S, Patent Number 10,416,859 has been reviewed and is accepted on 4/14/21. The terminal disclaimer has been recorded.
Claims 2- 7, 21, these claims are also allowed, as they are dependent from 
claim 1.
Claims 9 – 12, 14, these claims are also allowed, as they are dependent from 
claim  8.
Claims 16- 19, these claims are also allowed, as they are dependent from claim
15.

.    Any comments considered necessary by applicant must be submitted no later than the payment of the Issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


























Contact information
8. 	Any inquiry concerning this communication or earlier communications from the examiner should he directed to SHEELA C. CHAVVAN whose telephone number is (571)272-7446. The examiner can normally be reached on 7,30- 5.00. If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, Chan Park can be reached on 571 -272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status Information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// palr-dlrect.uspto.com Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/Sheela C Chawan/
Primary Examiner, Art Unit 2669